Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A (i.e., a single and specific GLP-1 fusion protein as SEQ ID NO: 41 where the single and specific GLP-1 peptide is SEQ ID NO: 12, the single and specific IgD hinge region is SEQ ID NO: 37, and the single and specific Ig Fc region is SEQ ID NO: 55); Species B (i.e., a single and specific condition as type II diabetes); and Species C (i.e., a single and specific frequency of administration as an interval of 1 week or at a frequency of once per week) in the reply filed on July 14, 2021, is acknowledged.

Status of Claims
Claims 1-20 were originally filed on March 9, 2020. 
The amendment received on July 14, 2021, amended claims 1, 8, and 15; and added new claim 21.
Claims 1-21 are currently pending and claims 1-6, 8-9, 11-13, 15-18, and 20-21 are under consideration as claims 7, 10, 14, and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 14, 2021.

Priority
The present application claims the benefit under 35 U.S.C. 119(e) to U.S. Provisional Application No. 62/815,486 filed March 8, 2019.  Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Claim Interpretation
For purposes of applying prior art, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111. If Applicant disputes any interpretation set forth below, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action. Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer). 
	For claims 1 and 15, regarding what constitutes an “effective amount” of a GLP-1 fusion peptide, it is noted that the instant specification defines an “effective amount” of the GLP-1-gFc fusion proteins as the quantity which results in a desired therapeutic and/or prophylactic effect without causing unacceptable side effects when administered to a subject in need of GLP-1 receptor stimulation (See instant specification, pg. 18, last paragraph).  Plus, the instant specification defines “a desired therapeutic effect” includes one or more of the following: 1) an amelioration of the symptoms associated with the disease or condition, 2) a delay in the onset symptoms associated with the disease or condition, 3) increased longevity compared with the absence of the treatment, and 4) greater quality of life compared with the absence of the treatment (See instant specification, pg. 18, last paragraph).  An “effective amount” of a GLP-1-gFc fusion protein for the prevention of diabetes is the quantity that would delay, compared with the absence of treatment, the onset of elevated blood glucose levels that require treatment with anti-hypoglycemic drugs (See instant specification, pg. 19, 1st paragraph).  Thus, the claimed methods do not encompass 100% prevention and/or prophylaxis of diabetes, but rather a delay in the onset of elevated blood glucose levels when compared with the absence of treatment.  In light of these definitions, an ordinary skilled artisan would not undergo undue experimentation in order to prevent diabetes because the scope of the claim methods do not encompass 100% prevention. Therefore, the claimed methods satisfy the 112(a) requirements. 
	
Sequence Interpretation

The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID 
Please note that the Examiner is interpreting the scope of claim 1 regarding the isolated IgD hinge region as closed-ended requiring 35-49 contiguous amino acid residues from the C-terminus of SEQ ID NO: 35.  However, please note that the Ig Fc region in which the isolated IgD hinge region is one component of, encompasses additional components.  
Please note that the Examiner is interpreting the scope of claim 5 as open-ended requiring 100% identity with any N-/C-terminal additions to one of the recited sequences.  As such, the scope of claim 5 is analogous to “comprising the sequence of SEQ ID NO: 1” above. 
Please note that the Examiner is interpreting the scope of claim 6 as open-ended requiring 100% identity with any N-/C-terminal additions to one of the recited sequences.  However, when the amino acid sequence is SEQ ID NOs: 36 and 37, the additional N-/C-terminal additions are limited to 14 and 9 additional amino acid residues, respectively, because claim 6 is dependent upon claim 1, which requires that the isolated IgD hinge region consists of (i.e., closed-ended) 35-49 contiguous amino acid residues.  Regarding when the amino acid sequence is SEQ ID NO: 38, as will be further discussed below in the 112(d) rejection, the amino acid sequence cannot have any additional amino acid residues at the N-/C-terminals because the sequence is already at the maximum number of amino acid residues (i.e., 49).  As such, SEQ ID NO: 38 cannot “comprise the amino acid sequence of SEQ ID NO: 38”, and thus, broadens the scope of claim 1.  
Please note that the Examiner is interpreting the scope of claim 8 as open-ended requiring 100% identity with any N-/C-terminal additions to one of the of the recited sequences.  As such, the scope of claim 8 is analogous to “comprising the sequence of SEQ ID NO: 1” above.
Please note that the Examiner is interpreting the scope of claim 21 as open-ended requiring 100% identity with any N-/C-terminal additions to one of the of the recited sequences.  As such, the scope of claim 21 is analogous to “comprising the sequence of SEQ ID NO: 1” above.

Claim Objections
Claims 3 and 17 are objected to because of the following informalities:  claims 3 and 17 recite that “the fusion peptide is administered parentally at an interval of 1 week or greater”.  It is respectfully requested that claims 3 and 17 recite that “the fusion peptide is administered parenterally at an interval of 1 week or greater” in order to be grammatically correct.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 is directed to where the isolated IgD hinge region comprises the amino acid sequence of SEQ ID NOs: 36, 37, or 38.  As discussed in the “Sequence Interpretation” section above, the scope of claim 6 encompasses 100% identity with any N-/C-terminal additions. However, claim 6 is dependent upon claim 1, which requires that the isolated IgD hinge region consist of 35-49 consecutive amino acid residues from the C-terminus of SEQ ID NO: 35.  As such, the maximum number of amino acid residues that the isolated IgD hinge region amino acid sequence can contain is 49.  When the IgD hinge region comprises SEQ ID NO: 38, the amino acid sequence is already at the maximum number of amino acid residues, and thus, is inconsistent with the scope of the claim, “comprising”.  As such, when the IgD hinge region “comprises” the amino acid sequence of SEQ ID NO: 38, it does not further limit the scope of claim 1 because it cannot contain any N-/C-terminal additions.  Therefore, the scope of claim 6 broadens that of claim 1 when the amino acid .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 8, 11-13, 15, and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sung et al. US Publication No. 2017/0362293 A1 published on December 21, 2017.
For claims 1, 4-6, 8, 11, 13, 15, and 21, Sung et al. discloses a specific GLP-1 fusion peptide denoted as GLP-1-hyFc9 having the amino acid sequence depicted in Figure 2 and as SEQ ID NO: 31 (See Sung specification, paragraph [0045]; Figure 2; claim 10).  When comparing Sung’s SEQ ID NO: 31 with instant SEQ ID NO: 41, there is 100% identity.  Sung’s SEQ ID NO: 31 has the GLP-1 peptide amino acid sequence of SEQ ID NO: 2 and is 100% identical to instant SEQ ID NO: 12 and has the IgD hinge region amino acid sequence of SEQ ID NO: 27 (note: has a length of 40 amino acids) and is 100% to instant SEQ ID NO: 37.  Moreover, residues 72-286 of Sung’s SEQ ID NO: 31 is 100% identical to instant SEQ ID NO: 55 thereby corresponding to the Ig Fc region.  Therefore, the GLP-1-hyFc9 disclosed by Sung et al. satisfies the fusion peptide of claims 1, 8 and 15, the GLP-1 peptide amino acid sequence of claim 5, the isolated IgD hinge region amino acid sequence of claim 6, and the Ig Fc region amino acid sequence of claim 21.  
Additionally, Sung et al. discloses in Example 3, that CD-1 mice (i.e., a subject) were administered subcutaneously (thereby constituting subcutaneous administration of claim 13) with either GLP-1-hyFc5 or GLP-1-hyFc9 and then administered with glucose on day 0, 1, 2, 4, and 8 thereafter and the change in blood glucose levels was measured to confirm the hypoglycemic effect (See Sung 
Furthermore, it is noted that the instant specification defines an “effective amount” of the GLP-1-gFc fusion proteins is the quantity which results in a desired therapeutic and/or prophylactic effect without causing unacceptable side effects when administered to a subject in need of GLP-1 receptor stimulation (See instant specification, pg. 18, last paragraph).  Plus, the instant specification defines “a desired therapeutic effect” includes one or more of the following: 1) an amelioration of the symptoms associated with the disease or condition, 2) a delay in the onset symptoms associated with the disease or condition, 3) increased longevity compared with the absence of the treatment, and 4) greater quality of life compared with the absence of the treatment (See instant specification, pg. 18, last paragraph).  Thus, although, Sung et al. does not expressly disclose the amount of the GLP-1-hyFc9 administered to the mice in order to be effective to achieve the desired result of retaining a hypoglycemic effect (i.e., a desired therapeutic effect as defined in the instant specification), it must follow that an effective amount of the GLP-1-hyFc9 was administered to the mice.  Otherwise, the desired result would not have been achieved.  Therefore, the disclosure of Sung et al. constitutes a method of regulating blood glucose level (i.e., maintaining a hypoglycemic effect) in a subject (i.e., mice) in need thereof by administering to the subject an effective amount of a fusion peptide comprising instant SEQ ID NO: 41 as recited in claims 1, 5, 6, 8, and 21. 
Additionally, Sung et al. claims a method for treating diabetes comprising administering a pharmaceutical composition comprising a fusion polypeptide comprising GLP-1 or an analog thereof and an Ig Fc polypeptide wherein the Ig Fc polypeptide comprises an isolated IgD hinge region consisting of supra in light of GLP-1-hyFc9 administration is a specific embodiment disclosed by Sung that would treat diabetes and would regulate blood glucose levels in a subject that suffers from diabetes.  Therefore, the disclosure of Sung et al. constitutes where the subject suffers from diabetes as recited in claims 4 and 11, and a method for treating diabetes in a subject in need thereof by administering to the subject an effective amount of a fusion peptide comprising instant SEQ ID NO: 41 as recited in claim 15. 

For claims 12, with respect to where the diabetes is type II diabetes as recited in claim 12; and with respect to where the diabetes is non-insulin or insulin dependent diabetes as recited in instant claim 20: 
Sung et al. discloses that the diabetes is type 2 diabetes (See Sung specification, paragraph [0058]).  Sung et al. discloses that GLP peptides are useful to treat diabetes, inflammatory bowel disease, endoenteritis or diarrhea caused by anticancer chemotherapy, short bowel syndrome, weight loss, promoting the growth of small intestine, and inducing the proliferation of intestinal epithelial cells (See Sung specification, paragraph [0053]-[0058]).  Moreover, Sung et al. discloses that subjects that would benefit from the treatment with the GLP-1-hyFc9 include subjects who have non-insulin dependent diabetes or insulin dependent diabetes, apoplexy, myocardial infarction, obesity, changes after surgery, functional dyspepsia and irritable bowel syndrome (See Sung specification, paragraph [0063]).  Pursuant to MPEP 2131.02, it states that, “[i]f one of ordinary skill in the art is able to "at once envisage" the specific compound within the generic chemical formula, the compound is anticipated. One of ordinary skill in the art must be able to draw the structural formula or write the name of each of the compounds included in the generic formula before any of the compounds can be "at once envisaged." One may look to the preferred embodiments to determine which compounds can be anticipated.” In re Petering, 301 F.2d 676, 133 USPQ 275 (CCPA 1962).  As such, since the number of conditions to be treated disclosed 

Accordingly, the disclosure of Sung et al. anticipates instant claims 1, 4-6, 8, 11-13, 15, and 20-21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
103 - KSR Examples of 'Rationales' Supporting a Conclusion of Obviousness(Consistent with the "Functional Approach" of Graham) 
Further regarding 35 USC 103(a) rejections, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) (KSR) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.

(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Also, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976). 

Claims 1, 3, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. US Publication No. 2017/0362293 A1 published on December 21, 2017, as applied to claims 1 and 15 above, and as applied to claims 3, and 17 herewith.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
	For claims 1 and 15, please see discussion of Sung et al. above. 

	For claims 2, 9, 16, and 18, with respect to where the effective amount ranges from about 0.01 mg/kg to about 1 mg/kg body weight as recited in claims 2 and 16; and with respect to where the fusion peptide is administered at a dose of 0.01 mg/kg to 0.2 mg/kg as recited in claims 9 and 18:
	Sung et al. teaches that the effective amount of the fusion polypeptide is the amount that can bring about the intended effects of treatment and/or prevention while not inducing unacceptable adverse effects when the fusion polypeptide is administered to a subject in need of the stimulation of GLP-1 or GLP-2 receptor (See Sung specification, paragraph [0065]).  The “intended effect” includes at least one of 

	For claims 3 and 17, with respect to where the fusion peptide is administered parenterally at an interval of 1 week or greater as recited in claims 3 and 17; and with respect to where the fusion peptide is administered at an interval of 1 week or at a frequency of once per week as recited in claims 9 and 18:
	Sung et al. teaches that the fusion polypeptide is preferably administered once in four weeks, once in two weeks, or once a week (See Sung specification, paragraph [0073]).  The fusion polypeptide may be more frequently administered such as twice or three times a week (See Sung specification, paragraph [0073]).  Moreover, as discussed in the rejection above, Sung et al. teaches that the GLP-1-hyFc9 fusion polypeptide is administered to mice subcutaneously, i.e., a species of parenteral administration (See Sung specification, paragraph [0072], [0130]) thereby satisfying the claim limitation regarding the parenteral administration of the fusion peptide as recited in claims 3 and 17.  Plus, as discussed in the rejection above, Sung et al. demonstrates that the administration of the GLP-1-hyFc9 fusion polypeptide to mice regulates blood glucose levels thereby treating diabetes in the mice where the blood glucose levels are maintained until day 8 (See Sung specification, paragraph [0132]).  As such, given that Sung et al. demonstrates that administration of the GLP-1-hyFc9 fusion polypeptide regulates blood glucose levels for about a week, an ordinary skilled artisan would be motivated with a reasonable expectation of success to administer the GLP-1-hyFc9 fusion polypeptide at an interval of 1 week or at a frequency of once per week.  Therefore, the teachings of Sung et al. suggest the claim limitations regarding the frequency of administration as recited in instant claims 3, 9, 17 and 18.  

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Sung et al. does not expressly teach a specific embodiment where the fusion peptide is administered at an interval of 1 week or greater as recited in claims 3 and 17, or at an interval of 1 week or at a frequency of once per week as recited in claims 9 and 18.  However, the teachings of Sung et al. KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to where the fusion peptide is administered at an interval of 1 week or greater as recited in claims 3 and 17, or at an interval of 1 week or at a frequency of once per week as recited in claims 9 and 18, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to follow the teachings of Sung et al. and administer GLP-1-hyFc9 (instant SEQ ID NO: 41) as the fusion polypeptide subcutaneously to a subject where the fusion polypeptide is administered at an interval of 1 week or at a frequency of once per week in order to regulate blood glucose levels, which in turn, treats diabetes.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because administering GLP-1 fusion polypeptides such as GLP-1-hyFc9 was known to be administered once in four weeks, once in two weeks, or once a week and because administering GLP-1-hyFc9 to mice was known to regulate blood glucose levels for about a week as taught by Sung et al.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the GLP-1 fusion polypeptides such as GLP-1-hyFc9 of Sung et al. were used for regulating blood glucose levels thereby treating diabetes in a subject by administering the polypeptide subcutaneously once per week and therefore administering GLP-1-hyFc9 subcutaneously at an interval of 1 week would support the regulation of blood glucose levels thereby treating diabetes by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant to KSR. 
prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 1-3, 9, 15-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. US Publication No. 2017/0362293 A1 published on December 21, 2017, as applied to claims 1, 3, and 15 above, and further in view of Pace et al., Am. Family Physician 96:541-542 (2017), and Rettner, “The Weight of the World: Researchers Weigh Human Population,” available online at https://www.livescience.com/36470-human-population-weight.html, 13 pages (2013), alone or as evidenced by, Pechtner et al., Prim. Health Care 7:5 pages (2017), as applied to claims 2, 9, 16, and 18 herewith.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
	For claims 1, 3 and 15, please see discussion of Sung et al. above.  Also, please see the motivation to administer instant SEQ ID NO: 41 subcutaneously at an interval of 1 week of greater above as applicable for claims 9 and 18. 

	For claims 2, 9, 16, and 18, with respect to where the effective amount ranges from about 0.01 mg/kg to about 1 mg/kg body weight as recited in claims 2 and 16; and with respect to where the fusion peptide is administered at a dose of 0.01 mg/kg to 0.2 mg/kg as recited in claims 9 and 18:
	Sung et al. teaches that the effective amount of the fusion polypeptide is the amount that can bring about the intended effects of treatment and/or prevention while not inducing unacceptable adverse effects when the fusion polypeptide is administered to a subject in need of the stimulation of GLP-1 or GLP-2 receptor (See Sung specification, paragraph [0065]).  The “intended effect” includes at least one of the following: 1) reduction of disease(s) or associated symptom(s) thereof, 2) delay of initiation of signs associated with disease(s) or symptom(s), 3) an increase of life-expectancy compared to that without treatment, and 4) higher quality-life compared to that without treatment (See Sung specification, paragraph [0065]).
st paragraph).  Pace et al. also teaches that dulaglutide is administered subcutaneously at a dosage of 0.75 mg once weekly and increasing to 1.5 mg if needed (See Pace article, pg. 541, Table).  As evidenced by Pechtner et al., dulaglutide consists of a GLP-1 analog fused to the Fc domain of a modified IgG4 (See Pechtner article, pg. 4, col. 1, 2nd paragraph; Fig. 3).  As such, dulaglutide is a GLP-1 fusion peptide and is known to be administered subcutaneously once weekly in a dosage of 0.75 mg and if needed increased to 1.5 mg.  
	Rettner teaches that the average body mass, globally, was 62 kg (See Rettner article, pg. 2, 2nd to last paragraph).  Therefore, when the references are combined, the average dosage of dulaglutide ranges from 0.012 mg/kg (i.e., 0.75 mg/62 kg) to 0.024 mg/kg (i.e., 1.5 mg/62 kg).  Thus, the combination of references suggest administering a GLP-1 fusion peptide such as GLP-1-hyFc9 in an effective amount that lies within the claimed ranges as recited in claims 2, 9, 16, and 18. 
	
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Sung et al. does not expressly teach where the effective amount ranges from about 0.01 mg/kg to about 1 mg/kg body weight as recited in claims 2 and 16, or where the fusion peptide is administered at a dose of 0.01 mg/kg to 0.2 mg/kg as recited in claims 9 and 18.  However, the teachings of Pace et al. and Rettner cure this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant to KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to where the effective amount ranges from about 0.01 mg/kg to about 1 mg/kg body weight as recited in claims 2 and 16, or where the fusion peptide is administered at a dose of 0.01 mg/kg to 0.2 mg/kg as recited in claims 9 and 18, it would have been prima facie obvious to one of ordinary skill KSR. 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 8-9, 11-13, 15-18, and 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,538,569 B2 (Sung et al. (II)) in view of Pace et al., Am. Family Physician 96:541-542 (2017), and Rettner, “The Weight of the World: Researchers Weigh Human Population,” available online at https://www.livescience.com/36470-human-population-weight.html, 13 pages (2013), alone or as evidenced by, Pechtner et al., Prim. Health Care 7:5 pages (2017).
Sung et al. (II) claims: 
1.	A fusion polypeptide comprising (a) glucagon-like peptide-1 (GLP-1) or an analog thereof, and (b) an immunoglobulin Fc polypeptide, wherein the immunoglobulin Fc polypeptide (b) comprises (i) an isolated IgD hinge region consisting of 35 to 49 consecutive amino acid residues from the C-terminus of SEQ ID NO: 25; and (ii) a CH2 domain and a CH3 domain of the immunoglobulin Fc polypeptide.

7.	A pharmaceutical composition comprising the fusion polypeptide of claim 1 as an active ingredient.

8.	A method for treating diabetes comprising administering the pharmaceutical composition of claim 7 to a subject in need thereof.

(See Sung (II) claims 1 and 7-8).  The GLP-1 consists of an amino acid sequence of SEQ ID NO: 1 or SEQ ID NO: 13 (See Sung (II) claim 2), or where the analog of the GLP-1 comprises a modification in a site, which may be cleaved by DPP-4 enzyme, and consists of the amino acid sequence selected from SEQ ID NOs: 2 to 12 and 14 to 24 (See Sung (II) claim 3).  The IgD hinge region consists of the amino 
	However, Sung et al. (II) does not claim where the effective amount ranges from about 0.01 mg/kg to about 1 mg/kg body weight as recited in claims 2 and 16, where the fusion peptide is administered parenterally at an interval of 1 week or greater as recited in claims 3 and 17, where the fusion peptide is administered subcutaneously as recited in claim 13, and where the fusion peptide is administered at a dose of 0.01 mg/kg to 0.2 mg/kg at an interval of 1 week or at a frequency of once per week as recited in claims 9 and 18. 
	Please see discussion of Pace et al., Rettner, and Pechtner et al. above.  These references suggest administering a GLP-1 fusion peptide such as dulaglutide subcutaneously once a week in an effective amount ranging from 0.012 mg/kg to 0.024 mg/kg to a human subject in order to treat diabetes.  An ordinary skilled artisan would be motivated to administer the GLP-1 fusion peptide claimed by ‘569 subcutaneously once a week in an effective amount ranging from 0.012 mg/kg to 0.024 mg/kg to a human subject in order to treat diabetes because a GLP-1 fusion peptide was known to be administered subcutaneously once a week in an effective amount of 0.75 mg and increased to 1.5 mg, if necessary.  
For claims 12 and 20, with respect to where the diabetes is type II diabetes or is non-insulin or insulin dependent diabetes, pursuant to MPEP 804, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. See MPEP 804.  Furthermore, the Federal Circuit found that “[t]he specification may be used to learn the meaning of terms and interpreting the coverage of a claim." In re Basell Poliolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008). Thus, even though the instant claims recite specificities not explicitly recited by the claims of the reference application, species of the instant claims encompassed by the claims of the reference application are disclosed in the specification of the reference application, and thus the instant claims are not patentably distinct from the claims of the reference application.  In the instant case, ‘569 teaches that the diabetes is type 2 diabetes (See ‘569 specification, col. 11, lines 52-54) and where the diabetes is non-insulin or insulin dependent diabetes (See ‘569 specification, col. 12, lines 25-35) thereby satisfying the claim limitations as recited in claims 12 and 20.  Therefore, the ‘569 claimed invention is not patentably distinct from the instantly claimed invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216. The examiner can normally be reached M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654